                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DUANE & VIRGINIA LANIER              )
TRUST, individually and on behalf of )
all others similarly situated,       )
                                     )
                     Plaintiffs,     )
                                     )
vs.                                  )                   Case No. CIV-15-634-G
                                     )
SANDRIDGE MISSISSIPPIAN              )
TRUST I et al.,                      )
                                     )
                     Defendants.     )

                                         ORDER

        Now before the Court is the unopposed Motion to Substitute Deborah Rath as Lead

Plaintiff filed by movant Deborah Rath (Doc. 167). As set forth below, the Motion is

granted.

        In February 2018, the Court considered a Notice and Suggestion of Death of

Lawrence Ross (“Notice”) and Motion to Substitute Sonja Rath, Executor of the Estate of

Lawrence Ross (“Motion”). Lead Plaintiffs Ivan Nibur, Jase Luna, Matthew Willenbucher

and the Duane & Virginia Lanier Trust reported in those documents that Lead Plaintiff

Lawrence Ross had “died on or about June 28, 2017 during the pendency of this action,”

Doc. 162 at 1, and they requested that the Court substitute Sonja Rath as Lead Plaintiff for

Ross.

        The Court denied the Motion, see Doc. 164, after finding the Motion and Notice

lacking. It advised Lead Plaintiffs that, if they again sought substitution, they must
       (1) demonstrate that any renewed motion as well as the Notice had been served on

all nonparties in compliance with Federal Rules of Civil Procedure 4 and 25(a)(3);

       (2) provide documents that substantiated Lead Plaintiffs’ claim that Sonja Rath had

been appointed as the executor of the Estate of Lawrence Ross, deceased; and

       (3) show that Lead Counsel, The Rosen Law Firm, P.A., had been authorized to

represent Sonja Rath, Executor of the Estate of Lawrence Ross, deceased, in this action.

See Doc. 164 at 2.

       Movant Deborah Rath subsequently requested that she be substituted as Lead

Plaintiff for Ross. In support of her motion, Deborah Rath has submitted the Declaration

of Jonathan Horne, an attorney at The Rosen Law Firm, P.A., see Doc. 168, and certain

exhibits, which show

       (1) that on December 7, 2017, the Clerk of the Probate Court in Pima County,

Arizona, appointed and authorized Sonja Rath to act as Personal Representative of the

Estate of Lawrence R. Ross (“Estate”) without restriction, see Doc. 168-1 at 2;

       (2) that on February 14, 2018, Sonja Rath, acting in her capacity as Personal

Representative and Executrix of the Estate, executed a Limited Appointment of Agent and

Attorney-in-Fact, see Doc. 168-2, and appointed Deborah Rath "as the Estate’s agent for

the limited purpose of prosecuting all claims, demands, and causes of action of any kind

whatsoever which the Estate has or may have arising from the Estate’s investment(s) in

SandRidge Mississippian Trust I and SandRidge Mississippian Trust II[,]" id. at 2, and

further appointed Deborah Rath “as her true and lawful attorney-in-fact for the limited

purpose of exercising all powers relating to such causes of action[,]” id.; and

                                             2
       (3) that Deborah Rath has retained Lead Counsel, The Rosen Law Firm, P.A., to

prosecute the Estate’s claims involving SandRidge Mississippian Trust I and SandRidge

Mississippian Trust II, see Doc. 168-3, and that Lead Counsel has provided copies of the

Notice to nonparties Deborah Rath and Sonja Rath. See Doc. 168 at 1, ¶ 3.

       Because Lead Plaintiffs have now complied with the Court’s instructions and

because the relief requested is warranted,1 the Court

       (1) GRANTS the Motion to Substitute Deborah Rath as Lead Plaintiff [Doc. 167]

filed on February 15, 2018;

       (2) SUBSTITUTES Deborah Rath, as agent of the Estate and attorney-in-fact of

Sonja Rath, in her capacity as Personal Representative of the Estate of Lawrence Ross,

deceased, for Lawrence Ross as a Lead Plaintiff for the limited purpose of prosecuting the

Estate’s claims in this action; and




1
 Federal Rule of Civil Procedure 17(a), to the extent such rule applies in this instance,
requires each action “be prosecuted in the name of the real party in interest.” Although
generally an “attorney-in-fact” is not authorized to bring suit in his or her own name, see 4
Moore’s Federal Practice § 17.10[4], at 32 (3d ed. 2018)(“An attorney-in-fact is not a real
party in interest. The attorney is merely an agent of the real party in interest and does not
possess interests sufficient to qualify for real party in interest status. Thus, the attorney-
in-fact cannot bring suit in its own name.”)(footnote omitted), the Court finds the papers
submitted by Lead Plaintiffs and Deborah Rath support the conclusion that Deborah Rath,
as agent for the Estate and attorney-in-fact for Sonja Rath, in her capacity as the Estate’s
Personal Representative, is prosecuting this action on the Estate’s behalf and that “‘[t]he
purpose of Rule 17(a)[, which] is to ensure that the judgment will have proper res judicata
effect by preventing a party not joined in the complaint from asserting the ‘real party
interest’ status in an identical future suit[,]’” White Oak Global Advisors, LLC v. Pistol
Drilling, LLC, 2015 WL 11236968 *2 (W.D. Okla. April 15, 2015)(quotation omitted),
will be served by Deborah Rath's substitution for Ross.
                                              3
       (3) DIRECTS the Clerk of the Court to amend the docket in this matter to reflect

this substitution.

       IT IS SO ORDERED this 23rd day of October, 2018.




                                           4
